                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

United States of America,

                Plaintiff,

v.                                              Case No. 18-cr-15 (JNE/DTS) (1)
                                                ORDER
Tony Lendell Reed,

                Defendant.

      This matter is before the Court on Defendant’s Pro Se Motion for Compassionate

Release from Custody under 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 274. Defendant

seeks to reduce his sentence to time served. The Court denies the motion for the reasons

stated below.

                                    BACKGROUND

      Between June 12 and November 29, 2017, Defendant committed six robberies of

various auto parts stores. Defendant sometimes acted alone and sometimes worked with

accomplices. In each case, Defendant displayed what looked to be a gun, demanded cash,

and threatened employees. Defendant also restrained employees with zip ties.

      On February 1, 2019, a jury convicted Defendant of six counts of Interference

with Commerce by Robbery. The Court subsequently sentenced Defendant to a 240-

month term of imprisonment to be followed by a three-year term of supervised release.

Defendant has served roughly one-fifth of his imprisonment term and is scheduled for

release on February 16, 2035.




                                            1
       Defendant now moves for compassionate release. Defendant argues his asthma, in

combination with the COVID-19 pandemic, presents an extraordinary and compelling

reason justifying his release. Defendant further argues that his release is necessary to care

for his family. Defendant’s mother is disabled and has suffered three strokes. Defendant

is also worried about the family finances because his wife has filed for disability as a

result of her cardiac arrhythmia.

       Defendant is currently in the custody of the Bureau of Prisons (“BOP”) at the

Federal Correctional Institution in Edgefield, South Carolina (“FCI-Edgefield”). The

BOP began distributing COVID-19 vaccines at FCI-Edgefield earlier this year. See

COVID-19, Fed. BOP, https://www.bop.gov/coronavirus (last visited June 30, 2021).

Nine-hundred-eight inmates and 188 staff members at FCI-Edgefield are now fully

inoculated. Id. Though FCI-Edgefield has experienced COVID-19 outbreaks in the past,

no inmates or staff members at FCI-Edgefield are currently positive for COVID-19. Id.

                                       DISCUSSION

       A court “may not modify a term of imprisonment once it has been imposed”

except pursuant to certain statutory exceptions. 18 U.S.C. § 3582(c). One exception is

compassionate release. Id. § 3582(c)(1)(A). The defendant has the burden of establishing

he or she is eligible for compassionate release. United States v. Jones, 836 F.3d 896, 899

(8th Cir. 2016). A defendant may seek relief directly from the court after the defendant

has “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier . . . .” 18


                                              2
U.S.C. § 3582(c)(1)(A). Defendant’s motion is properly before the Court because the

BOP denied Defendant’s request for release on September 17, 2020.

       After considering the applicable sentencing factors in 18 U.S.C. § 3553(a), a court

may reduce a defendant’s sentence if “extraordinary and compelling reasons warrant such

a reduction” and “such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. The Sentencing Commission has published a policy

statement defining what reasons are so “extraordinary and compelling” as to justify a

defendant’s release. U.S.S.G. § 1B1.13 cmt. n.1. These reasons include a medical

condition “that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected

to recover.” Id. § 1B1.13, cmt. n.1(A)(ii). These reasons also include certain family

circumstances:

       (i)    The death or incapacitation of the caregiver of the defendant’s minor
              child or minor children.

       (ii)   The incapacitation of the defendant’s spouse or registered partner
              when the defendant would be the only available caregiver for the
              spouse or registered partner.

       Id. § 1B1.13, cmt. n.1(C).

       At the time the policy statement was written, only the BOP could request

compassionate release on a defendant’s behalf. The Sentencing Commission has not

published a policy statement defining “extraordinary and compelling” reasons since

Congress made compassionate release available on a motion by a defendant. See

id. § 1B1.13; United States v. Loggins, 966 F.3d 891, 892 (8th Cir. 2020); United States



                                             3
v. Rodd, 966 F.3d 740, 746 (8th Cir. 2020). Courts have disagreed over whether the

current policy statement, § 1B1.13, and its application notes apply to compassionate

release motions by defendants. Rodd, 966 F.3d at 745. Several courts of appeals have

held that § 1B1.13 does not apply to compassionate release motions by defendants. E.g.,

United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020); United States v. Jones, 980

F.3d 1098, 1110 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

2020); United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020). The Eighth Circuit has

not resolved the issue. Loggins, 966 F.3d at 892; Rodd, 966 F.3d at 747; see also United

States v. Gater, No. 20-2158, 2021 U.S. App. LEXIS 15325, at *4 (8th Cir. May 24,

2021).

         Here, the Court declines to address whether Defendant’s circumstances constitute

extraordinary and compelling reasons because the general sentencing factors in § 3553(a)

are dispositive. See Rodd, 966 F.3d at 747. Defendant’s current term of imprisonment is

necessary to promote respect for the law and provide just punishment for Defendant’s

offense. See 18 U.S.C. § 3553(a)(2)(A). Defendant committed multiple robberies. Some

were violent and terrifying for the victims, yet Defendant has shown little remorse.

Defendant’s term of imprisonment is also necessary to afford “adequate deterrence”

given Defendant’s criminal history. See id. § 3553(a)(1), (a)(2)(B). Defendant’s criminal

history includes multiple felonies and a multitude of misdemeanors. There are also

numerous instances of Defendant failing to appear and Defendant violating his terms of

probation and supervised release. Furthermore, reducing Defendant’s sentence to time-




                                             4
served would create unwarranted sentencing disparities as Defendant has served only a

fifth of his imprisonment term. See id. § 3553(a)(6).

                                     CONCLUSION

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1.     Defendant’s Pro Se Motion for Compassionate Release from Custody [ECF
              No. 274] is DENIED.

Dated: June 30, 2021
                                                        s/ Joan N. Ericksen
                                                        JOAN N. ERICKSEN
                                                        United States District Judge




                                             5
